Mr. Justice Robb
delivered the opinion of the Court:
It is first urged by the defendant that the condition of these hinges constituted a latent defect, and that, in the absence of evidence of express notice to the District of such defect, the plaintiff could not recover. Authorities are cited to the proposition thus stated, but we shall not review them, for we do not consider them applicable to the facts of this case. There was unquestionably evidence before the jury warranting a finding that the defect in these hinges was such that, had the District exercised reasonable care, it would have discovered that defect within a *105sufficient time before the accident to have overcome it. The defective condition had been observed for several months, and, as previously noted, the breaks were on the outside of the door, where anyone charged with the responsibility of inspection would have been likely to have discovered them. The evidence before the jury was more favorable to the plaintiff than in District of Columbia v. Payne, 13 App. D. C. 500. In that case? the recovery was for damages occasioned plaintiff by falling through the opening of a sewer trap. The; plaintiff there, as Itere, in passing along, stepped upon the iron lid, which turned and precipitated her into the sewer below. There, as here, it was urged that the evidence was insufficient to justify the imputing of notice to the District or its agents whose duty it was to inspect and keep in repair catch basins. There, instead of hinges, the lid ivas provided with two lugs to keep it in position, and the evidence tended to show that one lug had been broten off at some previous time, but at what time or by what cause did not appear. The tilting of the lid was attributed to this broken lug. Because an examination of this lid immediately after the accident tended to show that the defect had existed for some time, and because there was proof that the lids on these catch basins were frequently tampered with by boys and we.re liable to be broken, the court held that the question of liability was for the jury. The court said: “But the question here is whether the facts and circumstances shown in proof were sufficient to be submitted to a jury, from which they could rationally conclude that the defendant, its officers qr agents, would have obtained notice of the defective condition of the lid of the catch basin producing the injury to the plaintiff before the injury was received, if they had exercised reasonable care and diligence in inspecting and examining the catch basin with the view of keeping it in repair and in a state of safety to the passengers on the sidewalk; and because of such neglect the defect in the cover of the basin remained unrepaired. If that duty was neglected, and the injury complained of was directly attributable to that neglect of duty, then the defendant was liablo.”
*106In the present case the 'court instructed the jury that the fact that the plaintiff was injured, coupled with the fact that his injury was occasioned by a defective condition of the street, would not entitle him, or any other pedestrian, to recover damages against the District; that the obligation which the law puts upon the District of exercising reasonable jurisdiction over its streets and alleys requires it to do no more than take such measures as are reasonably necessary-to keep informed about the condition of such streets and alleys; that, there being no evidence that the District officials actually knew of the defect claimed to have caused the injury, it was for the jury to determine “from all the evidence, the location, the situation, the nature of the doors, whether a man of reasonable prudence would have inspected this door in detail, or whether he would not.’? The court further said: “Neither does the extent erf time during which an unsafe condition in a street may have existed alone determine the question of the municipality’s liability. That is only one of the circumstances that is to be taken into consideration by the jury, because some .kind of a condition that is dangerous may exist in a street, and the nature of that condition may be such as that reasonable supervision, if exercised, would surely discover it in a day or two. For instance, everybody knows that if a great excavation should suddenly come, even over night, in one of the local streets in the business district, the - whole town would know it in a few hours. On the other hand, there might be some kind of a defect, there might be a rusting away of the underside of a coal hole covered by some sort of a metal cover of a nature suelvas not to be at all apparent on the outside, and it might exist there for years without anybody finding it out. So, you see, the question of time is only important as one of the circumstances which pertain to the particular incident that you are investigating: With respect to one incident a jury might say: ‘Well, this has been going on so long, and the nature of this defect is such, that if the District had exercised reasonable supervision, it would have discovered it.’ With respect to another incident a jury might have to reach the conclusion that, no matter how long that par*107ticnlar condition existed, its nature was such as that reasonable supervision would not have disclosed it to the municipal authorities.” The court then charged the jury to have the foregoing considerations in mind in determining whether, in the present case, the District exercised a reasonable degree of supervision over this street, and, if the jury find that if the District had exercised “that degree of prudence that a reasonable man would have exercised in supervising the streets, they would have found this defect in time to have repaired it, — in reasonable time to have repaired it, — before the plaintiff was hurt, then the District did violate their duty to him.” We think this charge was all that the circumstances of the case required. The jury could not have failed to understand that the nature of the alleged defect was to be considered in determining whether the District, in the exercise of reasonable supervision, would have discovered it. It is unnecessary to restate the law relating to the measure of the responsibility of the municipality in the premises, since that question has been fully answered in the Payne Case, and in the following cases: Domer v. District of Columbia, 21 App. D. C. 284; O’Dwyer v. Northern Market Co. 24 App. D. C. 81; District of Columbia v. Woodbury, 136 U. S. 450, 34 L. ed. 472, 10 Sup. Ct. Rep. 990.
Concerning the question whether it was the duty of the plaintiff to inspect and report any defect in the doors in question, the court charged the jury in substance that it was for them to determine from the evidence what plaintiff’s duties ivere at the time of the injury. The court proceeded: “If you find that the duties that belonged to his office included the duty of inspecting this very door as a part of the surface of the street, and, if you find that when he went there on that occasion the inspection that he intended to make would have included the , actual inspection of this door by him, then, under those circumstances, the city would not be responsible to him for the injuries he claims to have received in this case, because there you (the jury) would have a case where the city says to a man: ‘I hire you to go up and look at this particular door and see if it is safe.’ Of course, if a city hires a man to go and look at a *108door to see if it is safe, and lie goes thither and jumps on it without first finding out, and it turns out to be unsafe, that is a chance that he takes in accepting that employment. But it is only under those conditions of that twofold aspect that the question of his employment is at all important.” To the quoted language the defendant noted a general exception. The reasons now assigned for this exception are that “this was in effect charging the jury that the city was not responsible, because this was the testimony of the plaintiff himself;” that, “instead of leaving it to the jury to determine as a matter of fact, the court should have instructed the jury as a matter of law that the city was not responsible;” and, finally, that the charge was unnecessarily limited and confusing. In the first place, under a familiar rule, such general exceptions will not be considered in an appellate court. The trial court is entitled to know the grounds of the objection, to the end that the error, if any, may then and there be overcome. To permit such omnibus exceptions to be taken advantage of in an appellate court would needlessly prolong litigation and be subversive of justice. It may be suggested, however, that it is an entirely novel proposition that, because the plaintiff alone has testified upon some point, the court must disregard his evidence, and rule upon the question as matter of law. Judgment affirmed with costs.

Affirmed.